Citation Nr: 0330080	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  97-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for pancreatitis.  

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

During the course of the appeal, the veteran moved to 
Georgia.  As such, the Atlanta, Georgia, RO has taken 
jurisdiction over this claim.  


REMAND

The Board notes that the RO informed the veteran of the 
provisions of the VCAA in a May 2003 letter.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Board further observes that in a February 1998 Report of 
Contact, the veteran was noted to have been hospitalized at 
VAMC Chicago-Westside, for psychiatric treatment, with no 
indication as to when he would be released.  It does not 
appear that any attempts have been made to obtain these 
records.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should obtain and associate 
with the claims file copies of relevant 
treatment records of the veteran from the 
Chicago VAMC-Westside from January 1998 
to the present, with specific emphasis 
being placed upon obtaining treatment 
records for a period of inpatient 
hospitalization in February 1998.  

3.  The veteran is informed that if there 
is evidence of current disability and 
evidence linking that disability to 
service, he must submit the evidence.

4.  The veteran is informed that he is 
under an obligation to inform VA of his 
correct address.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




